                 Case 20-17423-PGH          Doc 6     Filed 07/08/20     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                  Fort Lauderdale Division
                                   www.flsb.uscourts.gov
 In re:
 FIELD OF FLOWERS, INC.,                               Case No.: 20-17423-PGH

                                                       Chapter 11
           Debtor.

                      CHAPTER 11 CASE MANAGEMENT SUMMARY

          In compliance with Local Rule 2081-l(B), the Debtor-in-Possession, FIELD OF

FLOWERS, INC., files this Chapter 11 Case Management Summary and states:

          The following data represents approximations for background information only and the

information may represent the Debtor's best estimate in response to some of the ensuing questions.


          I.   Date of Order for Relief under Chapter 11 (filing date of petition if voluntary chapter
               11 petition):
                                July 7th , 2020

          2.   Names, case numbers and dates of filing of related debtors:

                                None

          3.   Description of debtor's business:

                    The Debtor is a Retail and Wholesale Flower company which sells in
               house and via delivery service.


          4.   Locations of debtor's operations and whether the business premises are leased or
               owned:

                        Florida Leased premises:
                        5123 S. University Dr.
                        Davie, Florida 33328

                        8177 NW Glades Rd.
                        Boca Raton, Florida 33434

          5.   Reasons for filing Chapter 11 :
        Case 20-17423-PGH            Doc 6     Filed 07/08/20      Page 2 of 4



      The economic climate, most prominently COVID 19 as well as debt structure

6.     List of officers and directors, if applicable, and their salaries and benefits at the time
of filing and during the 1 year prior to filing:

Donn F. Flipse - CEO, President, Director- current salary $60,000; 1 year prior $102,500
salary

Clara Duarte- COO- Salary $80,000 per year

Diana C. Flipse- Director/Asst.Secretary

Ellen Flipse Decareau- Director/ Asst. Treasurer

Donn K. Flipse- Director/Secretary

Aly Thompson- Director/ former employee until February 26, 2020 at salary of $69,000
Per year. Ceased paying salary on February 26, 2020                       ·


7.    Debtor's fiscal year to date gross income and the debtor's gross income for the
      calendar or fiscal year prior to the filing of this petition:

2020 $2,854,210
2019 $8,116,562
2018- $8425,750

8.    Amounts owed to various creditors:

        a. Obligations owed to priority creditors including priority tax obligations:

                                IRS- $27,810 ( Shared Responsibility Payment- Obamacare)

        b. With respect to creditors holding secured claims, the name of and amounts
           owed to such creditors and a description and estimated value of all collateral of
           the debtor securing their claims,

        American Express Merchant- $130,541

        OnDeck (term loan)- $222,540 ( undersecured)
        OnDeck (Line of Credit),. $103,541( unsecured)

        Celtic Bank (Kabbage)- $121,001 ( unsecured)

        c. Amount of unsecured claims: $1,087,240.76 ( not inclusive of under secured

                                           2
                  Case 20-17423-PGH          Doc 6      Filed 07/08/20     Page 3 of 4



claims)
          9.         General description and approximate value of the debtor's assets:

                 The Debtors assets c;onsist of equipment/ furniture valued at approximately
          $21,600, Accounts Receivable of approximate value of $56,000, cash in bank account at
          time of filing of $13,961, inventory valued at $66,665.00, Trucks and Automobiles valued
          $62,000. The Debtor obtained an Appraisal Report form Nation Auction Company.



          10.    List of all insurance policies, the property covered under the policy, the name of
                 the insurer, the policy number, amount of coverage, whether the premium is
                 current, the date the next premium is due and date the policy expires:


                  General Liability Insurance-Florists Mutual /Hortica, Property· and Liability, July
          20, 2019-July 20 ,2020, Business personal Property at Davie location and Boca location,
          General Liability $1,000,000 per incident, 2,500 deductible and 2% deductible for wind
          and hail, cyber liability coverage Premium current, $23,139.13 annually, paid monthly

                 Workers Compensation- Florists Mutual /Hortica, February 5, 2020- February 5,
          2020, coverage 500,000 per incident of bodily injury and decease .. Premium current,
          $61,125 annually paid on monthly basis.

                 Auto- State Farm covers 10 vehicles, $1,000,000 Combined single limit, $10,000 (
          PIP), $1,000 Collision Deductible, $1,000 Comprehensive Deductible



          11.    Number of employees and amounts of wages owed as of petition date: 54
                 employees and approximately 4 independent contractors (debtor current on wages
                 and independent contractors). Wages are current aside from the time period from
                 last payroll, June 28, 2020 - July 11.

                 Status of debtor's payroll and sales tax obligations, if applicable. Current. This does
                 not eliminate the obligation of chapter 11 debtors (other than individuals not
                 engaged in business) to provide the more detailed payroll tax information required
                 by Local Rule 2081-l(A):

                 Debtor is current on payroll and sales tax obligations




                                                    3
              Case 20-17423-PGH           Doc 6                               Filed 07/08/20            Page 4 of 4




                                                     Signaturerrhomas L. Abrams, Esq~

                                                    Tho'htiis L. Ab~t Esq.
                                               . 633     s. Atiarews Ave., #soo
                                          <,
                                               ,,,,,
                                               ,H
                                                     P1an14tion: F'.L 333.o 1
                                                         >'1
                                                    ':,:';,,''.<', ',
                                                                     ,,,,'          ;,,          ",",




                                                    N11m~ ~d~
                                                          ,,,,,
                                                                Adctress<ifr Debtor's Att6111ey
                                                               :''      '\ 'i>',;   i'/,,,1_:3


                                                                        '\\
                                                        764329 \<
                                                     Florida Bar No. ·


Attach or~le sep~ijtely a ½OCal Rule 2002-1 (F) certificate of service teflecting manner and date
of service on all affected Pariies.
